[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR DEFAULT AND REQUEST FOR SANCTIONS (#118 and #118.10)
The situation is not entirely as I thought it was at oral argument on March 4, 2002. I carefully reviewed the file, which reveals that Judge L. Paul Sullivan, who granted the first motion for disclosure of assets, also granted the defendant's motion for reargument, on October 29, 2001. This ruling appears clearly in the file, though it is not clear whether it was sent to counsel. Judge Sullivan, of course, unfortunately passed away not long afterwards. In the circumstances, then, it seems appropriate to reargue the motion for disclosure of assets, because that was the intention of the judge who initially decided the motion. I will, therefore, vacate my order of February 4, 2002, and either party may claim the motion to the short calendar. The motion for default is denied at this time.
As to the request for sanctions regarding the deposition of Costello, I am entering an order that the deposition of Mr. Costello be completed in the month of March. If counsel cannot agree on a time, either party may request the court to set a particular time.
SO ORDERED.
Beach, J. CT Page 2645